Citation Nr: 1534268	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  15-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from September 1958 to July 1961. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to have had its origins during his active service.  

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that any deficiencies with regard to VA's notification and development duties need not be addressed herein.  

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

Here, the Veteran contends that he has tinnitus that is directly related to excessive noise exposure during service.  Specifically, he asserts that he was trained as a demolition, mines, and booby trap expert and instructor and was exposed to loud explosions of all types.  His DD 214 shows that his military occupational specialty was that of a combat engineer demolition specialist, which would suggests that he may have sustained acoustic trauma in service.  He maintains that as far back as he can remember he heard hissing and ringing.  See January 2012 VA form 21-4138.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

A January 2012 VA examination report notes that the Veteran reported being stationed in Germany and having been exposed to explosives.  Post service, he was a hair dresser and a police officer.  He reported long-standing bilateral tinnitus that started intermittently and occurs constantly now.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of service.  The rationale provided was that the Veteran's hearing was normal at separation and that records are silent for tinnitus.  Additionally, tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident.  Here, however, the Veteran is nonspecific with the onset and cannot make an association.  Thus, the examiner opined that the Veteran's tinnitus is not caused by in service noise exposure.  

Significantly, however, the Veteran is competent to report the observable manifestations of his claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates that his statements are not credible.  As such, the Board accepts that the Veteran currently has tinnitus.  Further, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  Lastly, the Board finds, contrary to the January 2012 VA examiner's findings, that the Veteran's statements strongly suggest that he has had tinnitus since being exposed to various explosives in service.  Thus, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's tinnitus is related to his period of active service.  Based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

In October 2013 correspondence, the Veteran asked to have an "informal DRO hearing" scheduled.  See VA Form 21-4138 Statement in Support received on October 9, 2013.  In a subsequent January 2015 notification letter attached to the statement of the case, the AOJ noted that the Veteran had requested an informal conference with a Decision Review Officer (DRO), that a DRO had attempted to contact the Veteran by telephone, but that there was no answer.  So, the Veteran was notified that the case was being moved forward without an informal conference being held. However, to date, the Veteran has not withdrawn his request. 

Initially, the Board finds that the Veteran's October 2013 correspondence does not clearly stipulate whether the Veteran was seeking an informal conference with a DRO or an actual hearing before a DRO.  Furthermore, a mere single undocumented attempt by a DRO to reach the Veteran by telephone fails to show that the Veteran was afforded due process in attempting to schedule him for his requested "informal DRO hearing."  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Under these circumstances, the Board finds that a remand is warranted to obtain clarification from the Veteran as to whether he desires a hearing before a DRO or an informal conference with a DRO, and if so, to schedule him as appropriate.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and clarify whether he desires a DRO hearing or an informal conference with a DRO, or whether he wishes to withdraw his request.  If the Veteran wants a DRO hearing or an informal conference with a DRO, schedule him as appropriate.  In either case, the Veteran and his representative must be provided with notice as to the time and place to report for the DRO hearing or informal conference, a copy of which should be associated with the claims file.  All efforts to contact the Veteran should be documented in the claims file.  

2.  After the DRO hearing or informal conference is conducted, or the Veteran withdraws his hearing request or fails to report without good cause to reschedule, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


